DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9, 13-17, 20-24 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christoph (US 20190273988 A1) in view of Gunawan et al (US 20190058944 A1).

With respect to claim 9, Christoph discloses a method implemented by an apparatus, the method comprising: 
performing a linear combination of audio signals obtained by multiple microphones of the apparatus (Par.[0024] summer #301 of beamformer block #104 performs a linear combination of signals received from a number of microphones M); 
dynamically selecting a direction with a highest signal-to-noise ratio as a pickup direction based on a combined audio signal (Par.[0026-0034] beamsteering block #105, see also: figure 4; selects a beam b(n) from the combined signal as a positive beam having a highest calculated signal to noise ratio in a direction towards a desired sound source; See also: Abstract).
Christoph does not disclose expressly wherein every two of the multiple microphones are arranged in close proximity to each other, and the multiple microphones form a symmetrical structure.
Gunawan discloses a microphone array wherein every two of the multiple microphones are arranged in close proximity to each other, and the multiple microphones form a symmetrical structure (fig.8 Microphones 1,2 and 3 form a symmetrical array; Par.[0058-0060]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the microphone array of Gunawan as the microphones of Christoph. The motivation for doing so would have been to capture audio signals in 360 degrees of direction from the microphone structure.

With respect to claim 13, Christoph discloses the method of claim 9, further comprising: continuously processing the combined audio signal based on a set sampling time interval to obtain audio signals in multiple virtual directions; and comparing the audio signals in the multiple virtual directions to select the direction with the highest signal-to-noise ratio as the pickup direction (Par.[0028-0030]).

With respect to claim 14, Christoph discloses the method of claim 13, wherein a short-time Fourier transform is used to process the combined audio signal (Par.[0038]).

With respect to claim 15, Christoph discloses the method of claim 13, comprising a set sampling time interval (Par.[0039]); however does not disclose wherein the sampling is 10-20 ms.
It would have been an obvious design choice before the effective filing date of the present invention to a person of ordinary skill in the art to use a sampling rate of 10-20ms.  The motivation for doing so would have been to obtain an appropriate number of data points for performing the beamsteering function of Christoph and Gunawan.

With respect to claim 16, Christoph discloses the method of claim 9, further comprising: obtaining and outputting an audio signal based on the selected pickup direction (Par.[0035] fig.1 “y(n)”)).

With respect to claim 17, Christoph discloses one or more computer readable media storing executable instructions that, when executed by one or more processors of an apparatus, causing the one or more processors to perform acts comprising: 
performing a linear combination of audio signals obtained by multiple microphones of the apparatus (Par.[0024] summer #301 of beamformer block #104 performs a linear combination of signals received from a number of microphones M); 
dynamically selecting a direction with a highest signal-to-noise ratio as a pickup direction based on a combined audio signal (Par.[0026-0034] beamsteering block #105, see also: figure 4; selects a beam b(n) from the combined signal as a positive beam having a highest calculated signal to noise ratio in a direction towards a desired sound source; See also: Abstract).
Christoph does not disclose expressly wherein every two of the multiple microphones are arranged in close proximity to each other, and the multiple microphones form a symmetrical structure.
Gunawan discloses a microphone array wherein every two of the multiple microphones are arranged in close proximity to each other, and the multiple microphones form a symmetrical structure (fig.8 Microphones 1,2 and 3 form a symmetrical array; Par.[0058-0060]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the microphone array of Gunawan as the microphones of Christoph. The motivation for doing so would have been to capture audio signals in 360 degrees of direction from the microphone structure.

With respect to claim 20, Christoph discloses the one or more computer readable media of claim 17 the acts further comprising: continuously processing the combined audio signal based on a set sampling time interval to obtain audio signals in multiple virtual directions; and comparing the audio signals in the multiple virtual directions to select the direction with the highest signal-to-noise ratio as the pickup direction (Par.[0028-0030]).

With respect to claim 21, Christoph discloses the one or more computer readable media of claim 20, wherein a short-time Fourier transform is used to process the combined audio signal (Par.[0038]).

With respect to claim 22, Christoph discloses the one or more computer readable media of claim 20, comprising a set sampling time interval (Par.[0039]); however does not disclose wherein the sampling is 10-20 ms.
It would have been an obvious design choice before the effective filing date of the present invention to a person of ordinary skill in the art to use a sampling rate of 10-20ms.  The motivation for doing so would have been to obtain an appropriate number of data points for performing the beamsteering function of Christoph and Gunawan.

With respect to claim 23, Christoph discloses the one or more computer readable media of claim 17, the acts further comprising: obtaining and outputting an audio signal based on the selected pickup direction (Par.[0035] fig.1 “y(n)”)).

With respect to claim 24, Christoph discloses an apparatus comprising: one or more processors; memory storing executable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising: 
performing a linear combination of audio signals obtained by multiple microphones of the apparatus (Par.[0024] summer #301 of beamformer block #104 performs a linear combination of signals received from a number of microphones M); 
dynamically selecting a direction with a highest signal-to-noise ratio as a pickup direction based on a combined audio signal (Par.[0026-0034] beamsteering block #105, see also: figure 4; selects a beam b(n) from the combined signal as a positive beam having a highest calculated signal to noise ratio in a direction towards a desired sound source; See also: Abstract).
Christoph does not disclose expressly wherein every two of the multiple microphones are arranged in close proximity to each other, and the multiple microphones form a symmetrical structure.
Gunawan discloses a microphone array wherein every two of the multiple microphones are arranged in close proximity to each other, and the multiple microphones form a symmetrical structure (fig.8 Microphones 1,2 and 3 form a symmetrical array; Par.[0058-0060]).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the microphone array of Gunawan as the microphones of Christoph. The motivation for doing so would have been to capture audio signals in 360 degrees of direction from the microphone structure.

With respect to claim 26, Christoph discloses the apparatus of claim 24, the acts further comprising: continuously processing the combined audio signal based on a set sampling time interval to obtain audio signals in multiple virtual directions; and comparing the audio signals in the multiple virtual directions to select the direction with the highest signal-to-noise ratio as the pickup direction (Par.[0028-0030]).

With respect to claim 27, Christoph discloses the apparatus of claim 26, wherein a short-time Fourier transform is used to process the combined audio signal (Par.[0038]).

With respect to claim 28, Christoph discloses the apparatus of claim 24, the acts further comprising: obtaining and outputting an audio signal based on the selected pickup direction (Par.[0035] fig.1 “y(n)”)).

Allowable Subject Matter
Claims 10-12, 18-19 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9, 17 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654